Citation Nr: 1724004	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  14-06 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating for service-connected posttraumatic stress disorder (PTSD), in excess of 30 percent prior to November 29, 2016, and in excess of 50 percent thereafter.

2.  Entitlement to an increased rating for service-connected bilateral hearing loss, in excess of zero percent prior to December 1, 2016, and in excess of 20 percent thereafter.

3.  Entitlement to an increased rating in excess of 10 percent for service-connected varicose veins of the left leg.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  In a signed statement dated in December 2014, the Veteran, through his representative, withdrew the pending appeal as to the issue of entitlement to an increased rating for service-connected varicose veins of the left leg.

2.  In a signed statement dated in April 2017, the Veteran, through his representative, withdrew the pending appeal as to the issues of entitlement to a higher initial rating for service-connected PTSD and an increased rating for service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to an increased rating for service-connected varicose veins of the left leg are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to a higher initial rating for service-connected PTSD, in excess of 30 percent prior to November 29, 2016, and in excess of 50 percent thereafter, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal with respect to the claim of entitlement to an increased rating for service-connected bilateral hearing loss, in excess of zero percent prior to December 1, 2016, and in excess of 20 percent thereafter, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a statement dated in December 2014, the Veteran, through his representative, expressed his desire to withdraw the appeal of the claim of entitlement to an increased rating for service-connected varicose veins of the left leg.  In an April 2017 statement, the Veteran, through his representative, expressed his desire to withdraw the claims of entitlement to a higher initial rating for service-connected PTSD and an increased rating for service-connected bilateral hearing loss.  Hence, no allegations of errors of fact or law remain for appellate consideration with respect to the claims of entitlement to increased ratings for varicose veins of the left leg and bilateral hearing loss, as well as the claim of entitlement to a higher initial rating for PTSD.  These are the only claims currently before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed.




ORDER

The appeal of the issue of entitlement to an increased rating for service-connected varicose veins of the left leg is dismissed.

The appeal of the issue of entitlement to an initial rating for service-connected PTSD in excess of 30 percent prior to November 29, 2016, and in excess of 50 percent thereafter is dismissed.

The appeal of the issue of entitlement to an increased rating for service-connected bilateral hearing loss in excess of zero percent prior to December 1, 2016, and in excess of 20 percent thereafter is dismissed.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


